Order unanimously reversed on the law with costs and motion granted. Memorandum: Supreme Court abused its discretion in denying claimants’ motion for leave to serve a late notice of claim. The record demonstrates that the City police department and corporation counsel were aware within a few days of the accident both of the dangerous condition which caused the accident and of the occurrence of numerous accidents at the same site. Moreover, the City promptly investigated the scene, took photographs of it and subsequently received several notices of claim from other persons injured as a result of the same dangerous conditions. Thus, the City had knowledge of the facts constituting the claim and suffered no prejudice by the delay (see, General Municipal Law § 50-e [5]; Matter of Gerzel v City of New York, 117 AD2d 549; Barnes v County of Onondaga, 103 AD2d 624, 629-630, affd 65 NY2d 664; Passalacqua v County of Onondaga, 94 AD2d 949; Matter of Jakubowicz v Dunkirk Urban Renewal Agency, 75 AD2d 1019, 1020). (Appeal from Order of Supreme Court, Erie County, Francis, J.—Late Notice of Claim.) Present—Callahan, A. P. J., Doerr, Boomer, Green and Davis, JJ.